DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Examiner notes that Applicant’s arguments (see Remarks dated 02/18/2021) are persuasive, specifically that neither Palumbo et al. nor Yoshitaka et al. are concerned with power failure within the system.  The Examiner further submits the following reasons for allowance:
The present invention is related to, inter alia, a startup operation method of a fuel cell system comprising presetting a plurality of set supply amounts of raw fuel and wherein an initial supply amount is greater than or equal to a first supply amount that corresponds to auxiliary driving power necessary to drive auxiliary machinery.
Palumbo et al. (US 2016/0099476 A1) is considered to be the closest relevant prior art to independent claim 1.  Palumbo et al. discloses most of the claim limitations as set forth previously (see OA dated 11/24/2020).
However, Palumbo et al. does not disclose, teach, fairly suggest, nor render obvious the recited set supply amounts of raw fuel being initially set to a supply amount corresponding with auxiliary driving power necessary to drive auxiliary machinery.  To the contrary, Palumbo et al. appears to only envisage supplying raw fuel to a cold start combustor see e.g. [0079-0083]) during startup, and thus there does not appear to be any reasonable basis for the skilled artisan to be directed towards allocating raw fuel supply based upon auxiliary machinery power demands.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M ERWIN whose telephone number is (571)272-3101.  The examiner can normally be reached on Monday-Friday: 6am-3pm PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES M ERWIN/Primary Examiner, Art Unit 1725                                                                                                                                                                                                        02/27/2021